Case 1:18-cv-00015-GZS Document 112 Filed 04/15/20 Page 1 of 1                        PageID #: 699



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 THOMAS FRANCHINI,                               )
                                                 )
                        Plaintiff,               )
                                                 )
 v.                                              ) Docket no. 1:18-cv-00015-GZS
                                                 )
 BANGOR PUBLISHING CO. INC. et al.,              )
                                                 )
                                                 )
                        Defendants.              )


 ORDER ON INVESTOR’S BUSINESS DAILY’S MOTION TO STRIKE PLAINTIFF’S
                  SECOND AMENDED COMPLAINT

       On April 25, 2019, the Court issued a stay of proceedings, including discovery and any
further pleadings, between Plaintiff Thomas Franchini and Defendant Investor’s Business Daily
(“IBD”) pending resolution of IBD’s interlocutory appeal (ECF No. 66). This interlocutory appeal
has not been resolved, and no terms of the stay have been excepted or suspended. Consequently,
the Court concludes that it does not have jurisdiction to allow Plaintiff’s proposed amendment of
his complaint, or to consider the merits of the proposed second amended complaint as it relates to
IBD. See Rivera-Torres v. Ortiz Velez, 341 F.3d 86, 93 (1st Cir. 2003) (“The filing of . . . an
interlocutory appeal, ‘confers jurisdiction on the court of appeals and divests the district court of
control over those aspects of the case involved in the appeal.’ The district court does not regain
jurisdiction over those issues until the court of appeals issues its mandate.” (alteration in original)
(quoting Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982))). The Court thus
GRANTS IBD’s Motion to Strike Plaintiff’s Second Amended Complaint (ECF No. 96).
       SO ORDERED.
                                                       /s/ George Z. Singal
                                                       United States District Judge

Dated this 15th day of April, 2020.
